MEMORANDUM**
California state prisoner Edward Varela appeals the district court’s order dismissing with prejudice his 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Varela contends that his three-strikes sentence violates the Eighth Amendment’s prohibition against cruel and unusual punishment. This claim is foreclosed by Lock-yer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that the state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law).
Varela raises a number of other constitutional claims not included in the certificate of appealability issued by the district court. We note that these constitutional claims were briefed by the government. However, we decline to broaden the certificate of appealability in order to address those claims. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1040, 154 L.Ed.2d 931 (2003) (holding that for a certificate of appealability to issue “petitioner must demonstrate that reasonable jurists would find the district court’s assessment of the constitutional claims debatable or wrong”) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.